Citation Nr: 1409747	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-28 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement for service connection for a thyroid disorder, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to January 1970, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is associated with the record.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  A February 1973 RO decision denied service connection for a thyroid disorder; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a thyroid disorder.

3.  The Veteran's current thyroid disorder originated while he was serving on active duty.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a thyroid disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  A thyroid disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102; 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for a thyroid.  Therefore, no further development is required before the Board decides these matters.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
 
Factual Background and Analysis

The Veteran's claim of entitlement to service connection for a thyroid disorder, now claimed as thyroid metabolism and thyroid pathology, was denied in a February 1973 decision based on the RO's determination that the evidence failed to show the claimed disability was incurred in or aggravated by active service.  The Veteran was informed of the decision and his appellate rights but did not file a timely notice of disagreement or submit any pertinent evidence within the appeal period.  The evidence associated with the claims file at the time of the February 1973 decision included the Veteran's service treatment records, a February 1972 VA hospital record, and private medical statements from Dr. R.M.

In May 2009, the Veteran filed a request to reopen the claim of entitlement to service connection for thyroid metabolism and thyroid pathology.  The Veteran submitted a May 2008 statement from Dr. T.T., expressing his opinion that, "there is a reasonable degree of medical certainty that the thyroid condition that [the Veteran] experiences today is a direct result of exposure to Agent Orange and other chlorinated herbicides during the Vietnam War."   

VA Medical Center (VAMC) treatment records from January 1972 to March 1974 document treatment for weight loss, heat intolerance, and nervousness since discharge from service and a diagnosis of thyrotoxicosis in February 1972.  VAMC treatment records from November 2006, and September 2002 to January 2009 show ongoing treatment for hyperthyroidism.

In an April 2013 buddy statement, the Veteran's supervisor before and after his naval service, J.D., explained that the Veteran was nervous and slowly getting worse after he returned from service until he sought treatment at the VA hospital in 1972.  An additional April 2013 statement from the Veteran's wife notes that the Veteran could not put on weight and his hands were shaky after he returned from service.  She stated that a private physician was unable to diagnose his disorder for about a year until they determined that his thyroid was not working at the VA hospital.

At an April 2013 videoconference hearing before the Board, the Veteran reported that he began exhibiting symptoms about six months after he was discharged from the navy.  He stated that problems with his thyroid have persisted ever since and that he takes daily medication for his thyroid.

The Board finds that the May 2008 private treatment record from Dr. T.T., February 1968 to March 1968 private treatment records from Dr. W., April 2013 buddy statements from J.D. and the Veteran's wife, and April 2013 hearing testimony are new and material, as they relate to a previously unestablished element of entitlement to service connection for thyrotoxicosis, now claimed as thyroid metabolism and thyroid pathology.  Specifically, the private treatment records, buddy statements, and hearing transcript support the presence of a nexus between the Veteran's current disability and his naval service.  Accordingly, reopening of the claim is in order.

Additionally, the Board finds that service connection for a thyroid disorder is warranted.  The medical evidence confirms that the Veteran currently has the claimed disability.  A May 2008 private medical record determined with "reasonable degree of medical certainty" that the Veteran's thyroid disorder was directly due to exposure to herbicides in the Republic of Vietnam.  See 38 C.F.R. § 3.303(d).  A February 1972 VA hospital record notes that the Veteran's thyrotoxicosis "dat[ed] back probably 2 to 3 years."  Additionally, the Veteran competently reported that his symptoms have continued ever since.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In light of this evidence, the Board finds that with resolution of reasonable doubt in the Veteran's favor, the Veteran's thyroid disability originated while he was serving on active duty.  


      (CONTINUED ON NEXT PAGE)

ORDER

As new and material evidence has been received, reopening of the claim for service connection for a thyroid disorder is granted.

Service connection for a thyroid disorder is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


